Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant's Response
In Applicant's Response dated 12/21/2020, Applicant amended the Claims and argued against all objections and rejections set forth in the previous Office Action.
All objections and rejections not reproduced below are withdrawn. 
The prior art rejection of the Claims under 35 U.S.C. 102 and 103 previously set forth are withdrawn. 
	The examiner appreciates the applicant noting where the support for the amendments is located in the specification. 
The Application filed on 4/25/2019, is a continuation of 13/604439 filed 9/5/2012 with priority to provisional 61/656422 filed 6/6/2012.
Claim(s) 21-50 are pending for examination. Claim(s) 21, 31, 41 is/are independent claim(s).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claim 21-24, 31-34, 41-44 are rejected on the ground of nonstatutory double patenting as being anticipated by claim 1-5, of U.S. Patent No. 10,296,581. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 24, 34, and 44 are a rewording of allowed claims 1, 3, 5. Claim 21, 22, 23, 31, 32, 33, 41, 42, 43 are more broad versions of allowed claims 1, 3, 5.
Similarly, Claims 24, 34, 44 are a rewording of allowed claims 2, 4. Claim 21, 22, 23, 31, 32, 33, 41, 42, 43 are more broad versions of allowed claims 2, 4.
See table below: 
Pending Claims (16/395126)

Allowed Claim (10,296,581)
     21. A method comprising:
     at an electronic device including a display and one or more input devices:
     receiving a first input, the first input corresponding to selecting one or more characters of a first word via the one or more input devices , wherein receiving the first input includes receiving one or more first touch points on a touch-sensitive keyboard;
     in response to receiving the first input:

     (Claim 21 continued below)
     24. The method of claim 23, wherein the information of the first input corresponding to the first word includes the one or more first touch points.
     22. The method of claim 21, wherein the display and one or more input devices comprise a touch screen

     (Claim 21, continued from above)

     displaying the first word on the display;
    

     replacing the first word on the display with the first corrected word;

     23. The method of claim 22, wherein the second input includes one or more second touch points on the touch-sensitive keyboard.

     maintaining information of the first input corresponding to the first word after replacing the first word with the first corrected word, the information including the one or more characters of the first word or the one or more first touch points associated with the first word;
     receiving a second input corresponding to selecting one or more characters of a second word via the one or more input devices; and
     in response to receiving the second input:
     displaying the first corrected word and the second word on the display; and
     selecting a second corrected word based on the information of the first input and based on the second input; and
     replacing at least one of the first corrected word and the second word on the display with the second corrected word.






     receiving a first set of one or more touch points on a touch-sensitive keyboard; 




     inserting a first typed word into an input string, including, for each touch point of the first set, 


inserting a corresponding typed character of the touch-sensitive keyboard into the input string; 




     (displaying is not recited but a word would have to be displayed to be selected by a user)
     selecting an initial corrected word; 

     replacing the first typed word in the input string with the initial corrected word; 

     receiving a second set of one or more touch points on the touch-sensitive keyboard; 


     inserting a second typed word into the input string, including, for each touch point of the second set, inserting a corresponding typed character of the touch-sensitive keyboard into the input string; 
     selecting one or more additional corrected words; 
     replacing the initial corrected word and the second typed word in the input string with the one or more additional corrected words; 
     maintaining a correspondence between one or more characters of the input string and each of the first set of touch points; and 
     retrieving the first set of touch points based on the maintained correspondence; 
     wherein the selection of the one or more additional corrected words is based on the first set of touch points.

Claim 5 is a “device” claim similar to the “method” of claim 1. 
Claim 41 is a “medium” claims similar to the “method” of claim 1.
Claim 3 is a “medium” claim similar to the “method” of claim 1.


     21. A method comprising:
     at an electronic device including a display and one or more input devices:

     (Claim 21 continued below)
     24. The method of claim 23, wherein the information of the first input corresponding to the first word includes the one or more first touch points.
     22. The method of claim 21, wherein the display and one or more input devices comprise a touch screen

     (Claim 21, continued from above)


     receiving a first input, the first input corresponding to selecting one or more characters of a first word via the one or more input devices , wherein receiving the first input includes receiving one or more first touch points on a touch-sensitive keyboard;
     in response to receiving the first input:


     displaying the first word on the display;
    
 selecting a first corrected word different than the first word; and
     replacing the first word on the display with the first corrected word;

     23. The method of claim 22, wherein the second input includes one or more second touch points on the touch-sensitive keyboard.

     maintaining information of the first input corresponding to the first word after replacing the first word with the first corrected word, the information including the one or more characters of the first word or the one or more first touch points associated with the first word;
     receiving a second input corresponding to selecting one or more characters of a second word via the one or more input devices; and
     in response to receiving the second input:
     displaying the first corrected word and the second word on the display; and
     selecting a second corrected word based on the information of the first input and based on the second input; and
     replacing at least one of the first corrected word and the second word on the display with the second corrected word.




    receiving a first set of one or more touch points on a touch-sensitive keyboard; 










     inserting a first typed word into an input string, including, for each touch point of the first set, inserting a corresponding typed character of the touch-sensitive keyboard in to the input string; 





   (displaying is not recited but a word would have to be displayed to be selected by a user)
     selecting an initial corrected word; 
     replacing the first typed word in the input string with the initial corrected word; 
 

    receiving a second set of one or more touch points on the touch-sensitive keyboard; 


     inserting a second typed word into the input string, including, for each touch point of the second set, inserting a corresponding typed character of the touch-sensitive keyboard into the input string; 
     selecting one or more additional corrected words; 
     replacing the initial corrected word and the second typed word in the input string with the one or more additional corrected words; 
     wherein selecting the one or more additional corrected words consists of selecting an additional corrected word; 
     wherein the additional corrected word is selected based on both the first and second sets of touch points.


Claims 31-34 are “device” claims similar to the “method” of claims 21-24.
Claim 4 is a “medium” claim similar to the “method” of claim 2.
Claims 41-44 are “medium” claims similar to the “method” of claim 1.


The limitation “selecting a first corrected word different than a first word” of claim 21 is similar to the “selecting an initial corrected word” from claim 1 of the patent. That is why these two limitations are next to each other in the table.

The limitation “maintaining information of the first input corresponding to the first word after replacing the first word with the first corrected word” is similar to the “maintaining a correspondence between one or more characters of the input string and each of the first set of touch points.” “Correspondence” is a type of “information,” so “maintaining a correspondence” would include “maintaining information.”



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-25, 31-35, 41-45 rejected under 35 U.S.C. 103(a) as being unpatentable over Badger; Eric Norman et al. US Pub. No. 2011/0202836 (Badger) in view of Paek; Timothy S. et al. US Pub. No. 2011/0201387 (Paek).

Claim 21: 
	Badger teaches: 
A method comprising:
at an electronic device including a display and one or more input devices [¶ 0049-51, Fig. 1] (text entry device with a touch screen) [¶ 0116-118] (computing environment, touch screen and other “input devices”, output device or “display”):
receiving a first input, the first input corresponding to selecting one or more characters of a first word via the one or more input devices [¶ 0100, Fig. 12] (text input , wherein receiving the first input includes receiving one or more first touch points on a touch-sensitive keyboard [¶ 0049-51, Fig. 1] (text entry device with a touch screen) [¶ 0116-118] (computing environment, touch screen and other “input devices”) [¶ 0049-50] (touchscreen QWERTY keyboard, each character has a “location” on the keyboard, each key pressed on the soft keypad is a “touch point”, so each character would have a “touchpoint” and each word would have one or more “touchpoints”).;
in response to receiving the first input:
displaying the first word on the display [¶ 0097, Fig. 11A, ¶ 0100, Fig. 12] (text input added to text entry field: “the”, “best”);
selecting a first corrected word different than the first word [¶ 0098, Fig. 11C] (“or” is selected and replaced with “of”); and
replacing the first word on the display with the first corrected word [¶ 0098, Fig. 11D] (“or” is selected and replaced with “of”);
maintaining information of the first input corresponding to the first word after replacing the first word with the first corrected word [¶ 0011, 43, 46, 81, 123, 139; Fig. 16] (IHDS, input history data source) [¶ 0100, Fig. 12] (IHDS is part of the correction module that is invoked to provide suggestions), 
…
receiving a second input corresponding to selecting one or more characters of a second word via the one or more input devices [¶ 0099, Fig. 11E] (user selects “bread”); and
in response to receiving the second input:
displaying the first corrected word and the second word on the display [¶ 0099, Fig. 11E] (“bread” is displayed with “of”); and
selecting a second corrected word based on the information of the first input and based on the second input [¶ 0024-25, 95-103; FIGS. 11A-11F, 12] (selecting a candidate to replace the word, “bread” is selected to replace with “breed”); and
replacing at least one of the first corrected word and the second word on the display with the second corrected word [¶ 0024-25, 95-103; FIGS. 11A-11F, 12] (automatically re-checking the text entry, “bread” is replaced with “breed”, this is the “second corrected word”).
	
	Badger teaches correcting multiple words or phrases but is unclear on how the input is stored.  
Badger fails to teach, but Paek teaches: 
… the information including the one or more characters of the first word or the one or more first touch points associated with the first word [¶ 0141] (touch point data) [¶ 0095-98, 123-129] (suggestion candidate based on phrase) [¶ 0088, 103, 116, 138, 151] (data includes text characters, text words, position data for key presses on a touch screen keyboard, typing speed data, correction data) [¶ 0104] (analysis after every character input); 

It would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine the method of type assistance in Badger and the method of typing assistance in Paek, with a reasonable expectation of success. 


Claim 22: 
	Badger teaches: 
The method of claim 21, wherein the display and one or more input devices comprise a touch screen devices [¶ 0049-51, Fig. 1] (text entry device with a touch screen) [¶ 0116-118] (computing environment, touch screen and other “input devices”).
	
Claim 23: 
	Badger teaches: 
The method of claim 22, wherein the second input includes one or more second touch points on the touch-sensitive keyboard [¶ 0049-51, Fig. 1] (text entry device with a touch screen) [¶ 0116-118] (computing environment, touch screen and other “input devices”) [¶ 0049-50] (touchscreen QWERTY keyboard, each character has a “location” on the keyboard, each key pressed on the soft keypad is a “touch point”, so each character would have a “touchpoint” and each word would have one or more “touchpoints”).
	
Claim 24: 
	Badger teaches: 
The method of claim 21, wherein the information of the first input corresponding to the first word includes the one or more first touch points [¶ 0049-50] (touchscreen QWERTY keyboard, each character has a “location” on the keyboard, each key pressed on the soft keypad is a “touch point”, so each character would have a “touchpoint” and each word would have one or more “touchpoints”).
	
Claim 25: 
	Badger teaches: 
The method of claim 21, wherein each of the one or more characters of the first word is determined based on location data of a respective one of the one or more first touch points [¶ 0049-50] (touchscreen QWERTY keyboard, each character has a “location” on the keyboard, each key pressed on the soft keypad is a “touch point” corresponding to the “location” on the keyboard).

Claims 31-35, 41-45: 
Claim(s) 31, 41 is/are substantially similar to Claim 21 and are rejected using the same art and the same rationale as Claim 21. 
Claim 21 is a “method” claim, Claim 31 is a “system” claim and Claim 41 is a “medium” claim, but the steps or elements of each claim are essentially the same. Badger also discloses a “system” and a “medium” [¶ 0113-121, Fig. 15].
Claim(s) 32, 42 is/are substantially similar to Claim 22 and are rejected using the same art and the same rationale as Claim 22. 

Claim(s) 34, 44 is/are substantially similar to Claim 24 and are rejected using the same art and the same rationale as Claim 24. 
Claim(s) 35, 45 is/are substantially similar to Claim 25 and are rejected using the same art and the same rationale as Claim 25. 

Claims 26, 36, 46 are rejected under 35 U.S.C. 103(a) as being unpatentable over Badger; Eric Norman et al. US Pub. No. 2011/0202836 (Badger) in view of Paek; Timothy S. et al. US Pub. No. 2011/0201387 (Paek) in view of Cecil; Matthew et al. US Pub. No. 2010/0036655 (Cecil).
Claim 26: 
	Badger teaches all the elements of the claims as shown above. Badger also teaches:  [¶ 0011, 46, 71, 81] (rank, arranged in rank order, higher) [¶ 0079] (higher probability for “c” because it is adjacent). 
	
	Badger teaches higher probability for adjacent keys, however Badger, Paek fails to teach, but Cecil teaches: 
The method of claim 21, wherein each of the one or more characters of the first word is determined based on a probability distribution over keys of the touch-sensitive keyboard proximate to a location of a respective one of the one or more first touch point [¶ 0003, 25-27, 41; Figs. 2-2C, 3] (probability distribution for keys).


	The motivation for this combination would have been to “provide a probability based scheme to determine the intended input of the user based upon the sequence of entered keys” [Cecil: ¶ 0002].

Claim(s) 36, 46: 
Claim(s) 36, 46 is/are substantially similar to Claim 26 and are rejected using the same art and the same rationale as Claim 26. 

Claims 27-30, 37-40, 47-50 rejected under 35 U.S.C. 103(a) as being unpatentable over Badger; Eric Norman et al. US Pub. No. 2011/0202836 (Badger) in view of Paek; Timothy S. et al. US Pub. No. 2011/0201387 (Paek) in view of Zangvil; Yael Karov et al. US Pub. No. 2010/0286979 (Zangvil).
Claim 27: 
	Badger teaches: 
The method of claim 23, further comprising:
creating a set of candidate corrected words [¶ 0098] (suggestions candidates); 
… 
Badger also teaches: [¶ 0011, 46, 71, 81] (rank, arranged in rank order, higher)
	

… ; and
scoring each of the candidate corrected words [¶ 0050, 71, 119-120, 471; Figs. 3, 4, 9, 10, 11] (scoring alternatives based on grammar);
wherein the second corrected word is selected from the set of candidate corrected words in accordance with the scoring [¶ 0035, 52, 237-239] (candidate generator based on score).

It would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine the method of type assistance in Badger and the method of typing assistance in Paek and the method of automatic context sensitive language correction in Zangvil, with a reasonable expectation of success. 
	The motivation for doing so would have been that of combining prior art elements according to known methods to yield predictable results (See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(D)). 
The prior art elements are shown above, the only difference between the claimed invention and the prior art is the lack of actual combination of the elements in a single prior art reference. The "known method" is that it is well known to one of ordinary skill in the art to routinely update software systems to increase functionality and efficiency. 
The increased functionality and efficiency of this combination would have been “improved systems and functionalities for computer-assisted language correction” [Zangvil: ¶ 0006].

	
Claim 28: 
Badger teaches: [¶ 0078, 96, 100, 123, 129] (grammar). 
	Zangvil teaches: 
The method of claim 27, wherein the scoring is based on a grammar rule [¶ 0050, 71, 119-120, 471; Figs. 3, 4, 9, 10, 11] (scoring alternatives based on grammar).
	
Claim 29: 
	Badger teaches: 
[¶ 0049-50] (touchscreen QWERTY keyboard, each character has a “location” on the keyboard, each key pressed on the soft keypad is a “touch point”, so each character would have a “touchpoint” and each word would have one or more “touchpoints”).
	Zangvil teaches: 
The method of claim 27, wherein the scoring is based on the one or more first touch points and the one or more second touch points [¶ 0050, 71, 119-120, 471; Figs. 3, 4, 9, 10, 11] (scoring alternatives based on grammar).
	
Claim 30: 
	Badger teaches: 
	[¶ 0103] (after both corrections the text is re-checked, from step ‘1280 back to ‘1220; if there were additional corrections they would be shown at this point). That is, if 
 
	Zangvil teaches: 
The method of claim 21, further comprising:
in response to receiving the second input:
selecting a third corrected word based on the information of the first input and based on the second input [¶ 0108, Fig. 2] (are all clusters corrected, corrected in similar manner); and
replacing the first corrected word and the second word on the display with the second corrected word and the third corrected word [¶ 0108, Fig. 2] (are all clusters corrected, corrected in similar manner).

Claims 37-40, 47-50: 
Claim(s) 37, 47 is/are substantially similar to Claim 27 and are rejected using the same art and the same rationale as Claim 27. 
Claim(s) 38, 48 is/are substantially similar to Claim 28 and are rejected using the same art and the same rationale as Claim 28. 
Claim(s) 39, 49 is/are substantially similar to Claim 29 and are rejected using the same art and the same rationale as Claim 29. 
Claim(s) 40, 50 is/are substantially similar to Claim 30 and are rejected using the same art and the same rationale as Claim 30. 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Please See PTO-892: Notice of References Cited.

Evidence of the level skill of an ordinary person in the art for Claim 21: 
	
Alhonen; Jari Pertti Tapani US 2010/0332215 teaches: [¶ 0031] (re-analyzed based on at least the newly inputted replacement word and/or the context in which the newly inputted replacement word is used). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 21-50 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J SMITH whose telephone number is (571)270-3825.  The examiner can normally be reached on Monday - Friday 11:00 - 7:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Benjamin Smith/Examiner, Art Unit 2144                                                                                                                                                                                                        Direct Phone: 571-270-3825
Direct Fax: 571-270-4825
Email: benjamin.smith@uspto.gov


/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144